                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8        MARIA ANGUIANO,                                 Case No.19-cv-02133-VKD
                                                        Plaintiff,
                                   9
                                                                                            ORDER GRANTING MOTION TO
                                                  v.                                        REMAND
                                  10

                                  11        MANN PACKING CO., INC.,                         Re: Dkt. No. 17
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Maria Anguiano moves to remand this action on the ground that the Court lacks

                                  14   federal subject matter jurisdiction. Dkt. No. 17. The Court heard oral argument on Ms.

                                  15   Anguiano’s motion on June 25, 2019. Dkt. No. 28.

                                  16           All parties have consented to magistrate judge jurisdiction. Dkt. Nos. 12, 13. Having

                                  17   considered the parties’ moving papers and arguments made at the hearing, the Court grants Ms.

                                  18   Anguiano’s motion to remand.

                                  19   I.      BACKGROUND
                                  20           Ms. Anguiano works as a laborer in defendant Mann Packing Co., Inc.’s (“Mann Packing”)

                                  21   foodservice plant. Dkt. No. 1-1 ¶ 8. She has worked for Mann Packing since October 19, 1995.

                                  22   Id. Ms. Anguiano says that throughout her employment, Mann Packing often assigned her

                                  23   multiple job duties and paid her at different rates based on the tasks performed. Id. ¶ 22. When

                                  24   she worked overtime, Mann Packing did not correctly calculate her overtime wages, which should

                                  25   have been based on an average of the regular rates of pay that she received during that pay period.

                                  26   Id. As a result of that miscalculation, Ms. Anguiano was not paid overtime wages at the correct

                                  27   rate of pay, and her wage statements did not list the correct rate of pay for overtime wages. Id.

                                  28           Ms. Anguiano also says that she was required to pick up her paycheck and wage
                                   1   statements during her meal breaks, which deprived her of the full meal break period. Id.

                                   2   Additionally, she says she was not provided with a duty-free rest break of at least 10 minutes for

                                   3   shifts of 3.5 hours or longer. Id.

                                   4          On March 20, 2019, Ms. Anguiano filed a class action lawsuit in state court asserting the

                                   5   following claims: (1) failure to pay overtime wages for hours worked in violation of California

                                   6   Labor Code §§ 510 and 1194; (2) failure to provide off-duty meal periods in violation of

                                   7   California Labor Code §§ 226.7, 1174, 1198, and 1199; (3) failure to provide off-duty rest periods

                                   8   in violation of California Labor Code § 226.7; (4) failure to provide accurate itemized wage

                                   9   statements in violation of California Labor Code § 226; (5) unfair business practices in violation

                                  10   of California Business and Professions Code § 17200 et seq.; and (6) damages for the above

                                  11   violations of the California Labor Code under the Private Attorneys General Act of 2004,

                                  12   California Labor Code § 2698 et seq. Dkt. No. 1-1 ¶¶ 29-58.
Northern District of California
 United States District Court




                                  13          Mann Packing removed the action to federal court on April 19, 2019, asserting federal

                                  14   question jurisdiction based on preemption under section 301 of the Labor Management Relations

                                  15   Act (“LMRA”), 28 U.S.C. § 185. Dkt. No. 1. The LMRA provides for federal question

                                  16   jurisdiction over “[s]uits for violation of contracts between an employer and a labor organization”

                                  17   that represents certain eligible employees. 28 U.S.C. § 185(a). In its notice of removal, Mann

                                  18   Packing alleges that, during the relevant time period, Ms. Anguiano and Mann Packing’s other

                                  19   non-exempt employees were subject to a valid collective bargaining agreement (“CBA”) and that

                                  20   Ms. Anguiano’s claims depend on an analysis of that CBA.1 Dkt. No. 1 at 1–2; Dkt. No. 2, Ex. A.

                                  21          After removal, Ms. Anguiano filed an amended complaint. Dkt. No. 19. However, for

                                  22   purposes of this motion, the Court considers only the complaint as it existed at the time of

                                  23   removal. Wisconsin Dep’t of Corr. v. Schacht, 524 U.S. 381, 390 (1998) (citing St. Paul Mercury

                                  24   Indemnity Co. v. Red Cab Co., 303 U.S. 283, 291 (1938)).

                                  25

                                  26
                                  27
                                       1
                                  28    For the purposes of resolving this motion only, the Court assumes that Ms. Anguiano and the
                                       other aggrieved employees are parties to a valid collective bargaining agreement.
                                                                                        2
                                       II.    LEGAL STANDARD
                                   1
                                              Removal is proper where the federal courts have original jurisdiction over an action
                                   2
                                       brought in state court. 28 U.S.C. § 1441(a). Courts strictly construe the removal statute against
                                   3
                                       removal. E.g., Provincial Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1087 (9th
                                   4
                                       Cir. 2009); Luther v. Countrywide Home Loans Servicing, LP, 533 F.3d 1031, 1034 (9th Cir.
                                   5
                                       2008). “A defendant seeking removal has the burden to establish that removal is proper and any
                                   6
                                       doubt is resolved against removability.” Luther, 533 F.3d at 1034 (citation omitted); see also
                                   7
                                       Moore-Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009) (“[A]ny doubt about
                                   8
                                       the right of removal requires resolution in favor of remand.”).
                                   9
                                              Under 28 U.S.C. § 1331, federal courts have original jurisdiction over civil actions “arising
                                  10
                                       under the Constitution, laws, or treatises of the United States.” “In determining the existence of
                                  11
                                       removal jurisdiction, based upon a federal question, the court must look to the complaint as of the
                                  12
Northern District of California




                                       time the removal petition was filed. Jurisdiction is based on the complaint as originally filed and
 United States District Court




                                  13
                                       not as amended.” Abada v. Charles Schwab & Co., 300 F.3d 1112, 1117 (9th Cir.
                                  14
                                       2002) (quoting O’Halloran v. Univ. of Wash., 856 F.2d 1375, 1379 (9th Cir. 1988)) (emphasis
                                  15
                                       original) (internal quotation marks omitted). Removal pursuant to section 1331 is governed by the
                                  16
                                       “well-pleaded complaint rule,” which provides that federal question jurisdiction “exists only when
                                  17
                                       a federal question is presented on the face of the plaintiff’s properly pleaded complaint.”
                                  18
                                       Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987). There exists, however, an “independent
                                  19
                                       corollary” to the well-pleaded complaint rule, known as the doctrine of complete preemption. Id.
                                  20
                                       at 393 (quoting Franchise Tax Bd. of Cal. v. Constr. Laborers Vacation Tr. for S. Cal., 463 U.S. 1,
                                  21
                                       22 (1983)). Through complete preemption, certain “extraordinary” federal statutes “convert[] an
                                  22
                                       ordinary state common law complaint into one stating a federal claim for purposes of the well-
                                  23
                                       pleaded complaint rule.” Metro. Life Ins. Co. v. Taylor, 481 U.S. 58, 65 (1987). LMRA section
                                  24
                                       301 is a federal statute with complete preemptive force: if the statutory criteria are met, section
                                  25
                                       301 will completely preempt claims that are pled exclusively as state law causes of action. See
                                  26
                                       Caterpillar, 482 U.S. at 393.
                                  27

                                  28
                                                                                         3
                                       III.   DISCUSSION
                                   1
                                              The issue before this Court is whether LMRA section 301 preempts Ms. Anguiano’s state
                                   2
                                       law claims such that original federal question jurisdiction exists to support the removal of this case
                                   3
                                       from state court.
                                   4
                                              LMRA section 301 completely preempts only claims “founded directly on rights created
                                   5
                                       by collective-bargaining agreements” or “‘substantially dependent on analysis of a collective-
                                   6
                                       bargaining agreement.’” Caterpillar, 482 U.S. at 395 (quoting Elec. Workers v. Hechler, 481 U.S.
                                   7
                                       851, 859 n.3 (1987)). It is not enough that the “state law cause of action is conditioned on some
                                   8
                                       term or condition of employment that was collectively bargained.” Alaska Airlines, Inc. v.
                                   9
                                       Schurke, 898 F.3d 904, 916 (9th Cir. 2018). Section 301 preemption exists “only where a state
                                  10
                                       law claim arises entirely from or requires construction of” a CBA. Id. at 914.
                                  11
                                              The Ninth Circuit has developed a two-step test to determine whether a state law claim
                                  12
Northern District of California




                                       satisfies either of these preemption requirements. Id. at 920 (citing Burnside v. Kiewit Pac. Corp.,
 United States District Court




                                  13
                                       491 F.3d 1053, 1059–60 (9th Cir. 2007)). First, the court evaluates the “legal character” of the
                                  14
                                       claim by asking “whether [the claim] seeks purely to vindicate a right or duty created by the CBA
                                  15
                                       itself.” Id. at 921 (quoting Livadas v. Bradshaw, 512 U.S. 107, 123 (1994)). If it does, the claim
                                  16
                                       is preempted. If not, the court then asks “whether litigating the state law claim nonetheless
                                  17
                                       requires interpretation of a CBA . . . .” Id.
                                  18
                                              Ms. Anguiano argues that none of her state law claims satisfy the Burnside test for
                                  19
                                       preemption. Mann Packing contends that section 301 preempts Ms. Anguiano’s first, fourth, and
                                  20
                                       fifth claims and that the Court may exercise supplemental jurisdiction over her remaining claims.
                                  21
                                       Dkt. No. 24 at 10, 12. The parties agree that the fourth and fifth claims for inaccurate wage
                                  22
                                       statements and unfair business practices are derivative of the first claim for overtime pay
                                  23
                                       violations under California Labor Code §§ 150 and 1194.2 Dkt. No. 17 at 13; Dkt. No. 24 at 12.
                                  24
                                       Accordingly, the Court need only analyze whether section 301 preempts the first claim. See
                                  25
                                       Peters v. RFI Enters., Inc., No. 18-cv-02771-BLF, 2018 WL 3869565, at *3 (N.D. Cal. Aug. 15,
                                  26
                                  27   2
                                        Section 510 defines a regular workday and a regular workweek, and specifies how overtime must
                                  28   be compensated. Section 1194 specifies the recovery available to an employee for an overtime
                                       pay violation.
                                                                                      4
                                   1   2018); accord Vasserman v. Henry Mayo Newhall Mem’l Hosp., 65 F. Supp. 3d 932, 964 (C.D.

                                   2   Cal. 2014).

                                   3            A.      Whether the Claim Seeks to Vindicate a Right Created by the CBA
                                   4            At the first step of the Burnside test, the Court “evaluates the ‘legal character’ of the claim

                                   5   by asking whether it seeks purely to vindicate a right or duty created by the CBA itself.” Alaska

                                   6   Airlines, 898 F.3d at 920–21 (quoting Livadas, 512 U.S. at 123).

                                   7            Ms. Anguiano argues that her state law claims seek to vindicate rights conferred by state

                                   8   law, independent of the CBA. She argues that all of her claims are “based on substantive non-

                                   9   waivable rights under state law.” Dkt. No. 17 at 13–14. She further argues that to the extent

                                  10   Mann Packing seeks to assert an affirmative defense based on the terms of the CBA or based on

                                  11   California Labor Code § 514 (which creates an exception to the requirements of Labor Code

                                  12   § 510), such an affirmative defense cannot establish LMRA section 301 preemption under Ninth
Northern District of California
 United States District Court




                                  13   Circuit governing precedent.3 Id. at 14 (citing Alaska Airlines, 898 F.3d at 921; Cramer v. Consol.

                                  14   Freightways, Inc., 255 F.3d 683, 691 (9th Cir. 2001)).

                                  15            Mann Packing does not oppose remand on the basis that Ms. Anguiano’s claims are based

                                  16   solely on a right or duty created by the CBA. Instead, its opposition focuses solely on whether her

                                  17   claims require interpretation of the CBA.

                                  18            B.      Whether the Claim Requires Interpretation of the CBA
                                  19            Even where a CBA does not create the right at issue, LMRA section 301 may still preempt

                                  20   a state law claim when “litigating the state law claim . . . requires interpretation of a CBA.”

                                  21   Alaska Airlines, 898 F.3d at 921. That is, a state law claim may be preempted where it is

                                  22   “substantially dependent” upon an analysis of the CBA. Burnside, 491 F.3d at 1060. The term

                                  23   “interpretation” in this context is “construed narrowly” and “means something more than

                                  24   ‘consider,’ ‘refer to,’ or ‘apply.’” Alaska Airlines, 898 F.3d at 921 (quoting Balcorta v. Twentieth

                                  25   Century-Fox Film Corp., 208 F.3d 1102, 1108 (9th Cir. 2000) (internal quotation marks omitted)).

                                  26   For the claim to be preempted, there must be an “active dispute” over the meaning of the CBA’s

                                  27

                                  28   3
                                           Mann Packing has not answered the complaint and has not yet asserted any affirmative defenses.
                                                                                       5
                                   1   terms. Id. “The need for a purely factual inquiry” that “does not turn on the meaning of any

                                   2   provision of a collective bargaining agreement . . . is not cause for preemption” under section 301.

                                   3   Burnside, 491 F.3d at 1072 (quotation omitted); see also Lingle v. Norge Div. of Magic Chef, Inc.,

                                   4   486 U.S. 399, 407 (1988) (“Each of these purely factual questions pertains to the conduct of the

                                   5   employee and the conduct and motivation of the employer. Neither of the elements requires a

                                   6   court to interpret any term of a collective-bargaining agreement.”).

                                   7          Ms. Anguiano argues that her California Labor Code § 510 claim is not “substantially

                                   8   dependent” on the CBA’s terms and that the Court need not interpret the CBA to resolve that

                                   9   claim. Dkt. No. 17 at 17–19. She says that, at the most, the Court need merely refer to the CBA

                                  10   to identify Ms. Anguiano’s regular rate of pay as the basis for calculating what Mann Packing

                                  11   owed her for overtime. Id. at 18. At the hearing, Ms. Anguiano explained that the essence of her

                                  12   overtime claim is not that Mann Packing failed to pay her at the regular rate for regular hours
Northern District of California
 United States District Court




                                  13   worked, but rather that Mann Packing incorrectly calculated the overtime pay she was owed under

                                  14   California Labor Code § 510 based on the applicable regular rates for the different positions she

                                  15   worked at different times. She analogizes this case to Controulis v. Anheuser-Busch, No. CV 13-

                                  16   07378 RFK, 2013 WL 6482970, at *2 (C.D. Cal. Nov. 20, 2013), where the court determined the

                                  17   claim was not substantially dependent on the CBA because the CBA “explicitly provide[d]” for

                                  18   how to calculate the overtime rate, including by providing a definition of the regular hourly rate.

                                  19   Dkt. No. 17 at 18–19. The pertinent issue, Ms. Anguiano says, “is not how the overtime rate is

                                  20   calculated, which is undisputed, but whether the calculation violates California law.” Id. at 18

                                  21   (quoting Controulis, 2013 WL 6482970, at *6) (internal quotation marks omitted).

                                  22          Mann Packing opposes remand on the ground that Ms. Anguiano’s overtime claim requires

                                  23   interpretation of multiple terms in the CBA. Dkt. No. 24 at 8–9. The Court separately addresses

                                  24   each term that Mann Packing contends requires interpretation.

                                  25                  1.      “Straight-time hourly base rate of pay”
                                  26          First, Mann Packing says that the term “straight-time hourly base rate of pay” requires

                                  27   interpretation. That term appears in the CBA’s Article XIII concerning hours and overtime.

                                  28   Specifically, Section 13.01 (“Overtime Rates”) states in its entirety:
                                                                                         6
                                   1                   a. The Company will pay employees at an overtime rate of one and a
                                                       half (1 ½ times the employee’s straight-time hourly base rate of pay
                                   2                   for all hours actually worked over eight (8) in one work day or over
                                                       forty (40) in one payroll week. The payroll week will run from
                                   3                   12:01 a.m. Sunday – 12:00 a.m. Midnight Saturday. Employees will
                                                       be paid the Friday following the end of the payroll week.
                                   4
                                                       b. For all hours worked on Sunday, the Company will pay
                                   5                   employees at a rate equal to one and one half (1 ½) times the
                                                       employee’s straight time hourly based rate of pay.
                                   6

                                   7   Dkt. No. 2, Ex. A at 17–18. Mann Packing argues that because the CBA does not explicitly define

                                   8   the term “straight-time hourly base rate of pay,” the Court would need to examine extrinsic

                                   9   evidence to interpret the CBA’s overtime provision. Dkt. No. 24 at 8. Ms. Anguiano responds

                                  10   that there is no dispute that “straight-time hourly base rate of pay” must be understood with

                                  11   reference to Section 15.01 and Exhibit A of the CBA, which sets forth the applicable hourly rates

                                  12   for employees by position. Dkt. No. 17 at 19; see also Dkt. No. 25 at 2, 5–7.
Northern District of California
 United States District Court




                                  13           At the hearing, the Court sought clarification from the parties regarding whether there was,

                                  14   in fact, an active dispute about the meaning of “straight-time hourly base rate of pay” and whether

                                  15   it meant anything other than the wage rates listed in Exhibit A to the CBA. Based on that

                                  16   colloquy, the Court is not persuaded that an active dispute exists regarding the meaning of this

                                  17   term. Dkt. No. 29. The Court rejects Mann Packing’s suggestion that the absence of an express

                                  18   definition for a term used in a CBA necessarily creates such a dispute. See, e.g., Peters, 2018 WL

                                  19   3869565 at *6 (finding no preemption where CBA included undefined terms such as “regular

                                  20   rate,” “shift hourly rate,” and “straight time rate”).

                                  21           Mann Packing argued at the hearing that Ms. Anguiano disputes not only the calculation of

                                  22   her overtime rate of pay, but also the calculation of the regular rate of pay on which the overtime

                                  23   calculation is based. The complaint does indeed refer to this theory of liability: “[w]hen Plaintiff

                                  24   and Class Members worked overtime, however, Defendants failed to calculate and/or factor the

                                  25   different rates of pay (for those employees with multiple job duties) into the regular rate of pay for

                                  26   purposes of calculating increased overtime pay.” Dkt. No. 1-1 ¶ 31. However, this theory of

                                  27   liability does not compel the conclusion that resolution of Ms. Anguiano’s California Labor Codes

                                  28   § 510 claim requires interpretation of the CBA, as opposed to reference to the different wage rates
                                                                                           7
                                   1   it sets out for each position. Dkt. No. 2, Ex. A. “Mere reference to the CBA is not enough to find

                                   2   the claim substantially dependent on the CBA.” Peters, 2018 WL 3869565, at *6; see also Alaska

                                   3   Airlines, 898 F.3d at 921.

                                   4                    2.     “Combination job”
                                   5            Second, Mann Packing argues Ms. Anguiano’s claim requires interpretation of the term

                                   6   “combination job.” Dkt. No. 24 at 8. That term appears in Section 14.01 (“Wage Rates for

                                   7   Combination Jobs”), which states:

                                   8                    When an employee is required to perform a combination job, the
                                                        wage rate shall be determined by mutual agreement between the
                                   9                    Union and the Company. A combination job is one in which the
                                                        employee is required to perform the work requirements of two or
                                  10                    more job classifications resulting in a material increase to the work
                                                        load.
                                  11
                                       Dkt. No. 2, Ex. A at 19. Mann Packing says that resolution of Ms. Anguiano’s overtime claim
                                  12
Northern District of California




                                       requires the Court to determine what job functions she and other class members performed, what
 United States District Court




                                  13
                                       job classification those duties fell under, whether the job was a “combination job,” and, if so, what
                                  14
                                       the wage rate was for that particular job. Dkt. No. 24 at 8. Ms. Anguiano insists that she does not
                                  15
                                       allege that she ever was required to perform a “combination job.” Dkt. No. 25 at 4. Rather, she
                                  16
                                       says she was assigned multiple job duties at different times for which she should have been paid
                                  17
                                       different hourly rates—not that she was required to perform the duties of different positions in
                                  18
                                       combination simultaneously such that her work load increased materially. Id.; Dkt. No. 1-1 ¶¶ 22,
                                  19
                                       31. Ms. Anguiano contends that Mann Packing incorrectly calculated the overtime pay she was
                                  20
                                       owed under California Labor Code § 510 based on the applicable regular rates for the different
                                  21
                                       positions she worked at different times, and that the Court need not interpret the term
                                  22
                                       “combination job” or the rate applicable to a “combination job.” Dkt. No. 25 at 4–5. Thus,
                                  23
                                       whether Ms. Anguiano worked a “combination job” is not in dispute.
                                  24
                                                Having considered both of Mann Packing’s arguments regarding the provisions of the
                                  25
                                       CBA that it believes require interpretation, the Court concludes that Mann Packing has not shown
                                  26
                                       that resolution of Ms. Anguiano’s claim requires an interpretation of the CBA.4
                                  27

                                  28   4
                                           If Ms. Anguiano’s arguments shift during the course of the litigation, Mann Packing would have
                                                                                         8
                                              C.      Blackwell and McKinley
                                   1
                                              Mann Packing urges the Court to follow two district court decisions that pre-date the Ninth
                                   2
                                       Circuit’s en banc decision in Alaska Airlines: Blackwell v. SkyWest Airlines, Inc., No. 06cv0307
                                   3
                                       DMS (AJB), 2008 WL 5103195 (S.D. Cal. Dec. 3, 2008), and McKinley v. Southwest Airlines Co.,
                                   4
                                       No. CV 15-02939-AB (JPRx), 2015 WL 2431644 (C.D. Cal. May 19, 2015).5
                                   5
                                              In Blackwell, the issue of preemption arose on summary judgment. 2008 WL 5103195 at
                                   6
                                       *1. The district court reached the preemption issue only after resolving a disputed issue about
                                   7
                                       whether certain agreements between the parties constituted a CBA. Id. at *9. Having concluded
                                   8
                                       that the plaintiff’s employment was covered by a CBA, the court then determined that the
                                   9
                                       plaintiff’s claims depended on complex calculations that “necessarily require[] an interpretation of
                                  10
                                       the CBA’s provisions.” Id. at *12. Blackwell is distinguishable at least on this basis, as Mann
                                  11
                                       Packing has not demonstrated that any terms of the CBA will require interpretation in order to
                                  12
Northern District of California




                                       resolve the dispute about calculation of Ms. Anguiano’s overtime pay.
 United States District Court




                                  13
                                              In McKinley, the preemption question arose on a motion to dismiss. 2015 WL 2431644 at
                                  14
                                       *1. Over the plaintiff’s objection, the district court considered the defendant’s extrinsic evidence
                                  15
                                       that plaintiff’s employment was covered by a CBA. Id. at *3–4. As in Blackwell, the court
                                  16
                                       determined that the plaintiff’s claims required interpretation of multiple provisions of the CBA,
                                  17
                                       including whether those provisions defined categories of remuneration that should be excepted
                                  18
                                       from the regular rate of pay defined by statute. Id. at *5–6. McKinley, like Blackwell, is
                                  19
                                       distinguishable on this basis from Ms. Anguiano’s claim here, where no such interpretations is
                                  20
                                       required.
                                  21
                                       IV.    CONCLUSION
                                  22
                                              Given the applicable legal standard, including the directive to strictly construe removal
                                  23
                                       jurisdiction, the Court finds that Mann Packing has not demonstrated that resolution of Ms.
                                  24

                                  25
                                       the opportunity to again seek removal. See McCray v. Marriott Hotel Services, Inc., 902 F.3d
                                  26   1005, 1016 n.3 (9th Cir. 2018).

                                  27
                                       5
                                        Blackwell and McKinley dealt with preemption under the Railway Labor Act (“RLA”), 45 U.S.C.
                                       § 151 et seq. The RLA and LMRA section 301 preemption standards are “virtually identical” in
                                  28   purpose and function, and thus courts analyze them under a single test and body of case law.
                                       Alaska Airlines, 898 F.3d at 913–14, n.1.
                                                                                        9
                                   1   Anguiano’s state law claims requires an interpretation of the CBA, such that the claims

                                   2   substantially depend on resolution of an active dispute concerning the meaning of any such terms.

                                   3   Accordingly, Ms. Anguiano’s claims are not preempted under LMRA section 301 and cannot

                                   4   serve as the basis for federal question jurisdiction. The Court therefore grants Ms. Anguiano’s

                                   5   motion to remand.

                                   6          The Clerk of the Court shall REMAND this case to the Superior Court of California for the

                                   7   County of Monterey. All other pending motions and hearings are TERMINATED and

                                   8   VACATED. The Clerk of the Court shall close the file.

                                   9          IT IS SO ORDERED.

                                  10   Dated: July 8, 2019

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                   VIRGINIA K. DEMARCHI
                                  13                                                               United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       10
